DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ a contact area outside the display area, the contact area comprises a wiring on the first organic insulating layer, the display area further comprises: an organic layer including a light emitting layer, the organic layer covering at least one of the exposed upper surfaces of the first electrodes; and a second electrode covering the organic layer, wherein the organic layer and the second electrode are between each of the plurality of first electrodes and the sealing layer, and the second electrode is electrically connected to the wiring at the contact area” and “a driving IC on the substrate, wherein the display area is located between the driving IC and the contact area” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takata et al. (Takata) (US 2009/0309489 A1) as evidenced by Asami et al. (Asami) (US 2002/0004262 A1).

	In regards to claim 1, Takata (Figs. 1-9 and associated text and items) discloses a display device (Figs. 1-9) comprising: a display area (DISPLAY AREA) on a substrate (item 101 or 101 plus 106 plus 107 plus 109 or 106 plus 107 plus 109); and an exposing area (area where item 402 resides and a portion of nondisplay area not covered by items 110 and 330) outside the display area (DISPLAY AREA), the display area (DISPLAY AREA) comprises: a first organic insulating layer (item 110) on the substrate (item 101 or 101 plus 106 plus 107 plus 109 or 106 plus 107 plus 109); a plurality of first electrodes (items 300, 350) on the first organic insulating layer (item 110); a second organic insulating layer (item 330) covering edges of the plurality of first electrodes (items 300, 350), the second organic insulating layer (item 330) exposing parts of upper surfaces of the plurality of first electrodes (items 300, 350); and a sealing layer covering the plurality of first electrodes (items 300, 350), wherein the exposing area ((area where item 402 resides and a portion of nondisplay area not covered by items  110 and 330) comprises a first exposing area (area where item 402 resides) where a first lower layer (item 109) is not covered with the first organic insulating layer (item 110) and the second organic insulating layer (item 330), and the sealing layer (items 402 or 402 plus 401) and the first lower layer (item 109) are in contact with each other in the first exposing area (area where item 402 resides).  Examiner notes that the Applicant has not given a special meaning to the phrase “in contact”, therefore certain features can be in “direct” or “indirect” contact.  As evidenced by Asami (paragraph 118), polymide and acrylic resin are considered organic insulator material, which is the disclosed as possible materials for items 110 and item 330 of Takata.  The Examiner takes the position the rejection is proper.
	In regards to claim 2, Takata (Figs. 1-9 and associated text and items) discloses wherein the exposing area (area where item 402 resides and a portion of nondisplay area not covered by items 110 and 330) further comprises a second exposing area (portion of nondisplay area non covered by items 110 and 330) where a second lower layer (item 107) is (item 110) and the second organic insulating layer (item 330), and the second exposing area (portion of nondisplay area non covered by items 110 and 330) is between the display area (DISPLAY AREA) and the first exposing area (area where item 402 resides).
	In regards to claim 3, Takata (Figs. 1-9 and associated text and items) discloses further comprising a contact area (nondisplay area) outside the display area (DISPLAY AREA), the contact area (nondisplay area) comprises a wiring (via portion of item 350) on the first organic insulating layer (item 110), the display area (DISPLAY AREA) further comprises: an organic layer (item 310) including a light emitting layer (item 310, paragraph 60), the organic layer (item 310) covering at least one of the exposed upper surfaces of the first electrodes (items 300, 350); and a second electrode (item 320) covering the organic layer (item 310), wherein the organic layer (item 310) and the second electrode (item 320) are between each of the plurality of first electrodes (items 300, 350) and the sealing layer (items 402 or 402 plus 401), and the second electrode (item 320) is electrically connected to the wiring (via portion of item 350) at the contact area (nondisplay area).
	In regards to claim 4, Takata (Figs. 1-9 and associated text and items) discloses wherein the sealing layer (item 402 or 402 plus 401) covers the plurality of first electrodes (items 300, 350) and the first exposing area (area where item 402 resides) continuously.
	In regards to claim 5, Takata (Figs. 1-9 and associated text and items) discloses further comprising a driving IC (left most transistor of item 501 or 201 or 200) on the substrate (items 500, 101), wherein the display area (DISPLAY AREA) is located between the driving IC (left most transistor of item 501 or 201 or 200) and the contact area (nondisplay area).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 15, 2022